PUBLIC BUILDINGS AND PUBLIC WORKS
The definition of "emergency" as shown in 61 O.S. 130 [61-130](b) (1976) requires that both an unexpected happening and public health or safety be involved before an emergency can be said to exist.  The Attorney General has considered your request for an opinion wherein you ask, in effect, the following question: Does the definition of "emergency" as shown in 61 O.S. 130 [61-130](b) (1976), require that both an unexpected happening and public health or safety be involved, as opposed to any one of the various elements of the definition? The Public Competitive Bidding Act of 1974, 61 O.S. 101 [61-101] et seq. (1976), sets forth those occasions when competitive bids must be solicited in regard to the awarding of public construction contracts. It is provided in that act that: "The provisions of this act, with reference to notice and bids shall not apply whenever the governing body of a public agency declares by a two-thirds (2/3) vote of all the members of the governing body that an emergency exists . . . .  "B. Emergency as used in this section shall be limited to conditions resulting from a sudden unexpected happening or unforeseen occurrence or condition and situation wherein the public health or safety is endangered." 61 O.S. 130 [61-130] (1976) (Emphasis added) When the intent of the Legislature is plainly expressed, there is no room for construction. Johnson v. Ward, 541 P.2d 182 (Okl. 1975). It must be followed without further inquiry. Estate of Kasishke v. Oklahoma Tax Commission, 541 P.2d 848 (Okl. 1975).  Based on a plain reading of the statute, it can be seen that two conditions must exist before an emergency, as defined in the act, may be said to exist. The first condition is that the situation resulted from a sudden unexpected happening or an unforeseen occurrence or condition. The second condition is that the situation must be such that the public health or safety is endangered. Unless the governing body finds that both of these situations exists, the emergency provisions of the Act are inapplicable.  It is, therefore, the opinion of the Attorney General that your question should be answered in the affirmative. The definition of "emergency" as shown in 61 O.S. 130 [61-130](b) (1976) requires that both an unexpected happening and public health or safety be involved before an emergency can be said to exist.  (DAVID K. McCURDY)